                                                           Case 2:21-cv-00621-APG-BNW Document 15
                                                                                               14 Filed 08/23/21
                                                                                                        08/20/21 Page 1 of 2
                                                                                                                           3



                                                       1   Kelly H. Dove, Esq.
                                                           Nevada Bar No. 10569
                                                       2   Jennifer L. McBee, Esq.
                                                           Nevada Bar No. 9110
                                                       3   SNELL & WILMER L.L.P.
                                                           3883 Howard Hughes Parkway, Suite 1100
                                                       4   Las Vegas, NV 89169
                                                           Tel. (702) 784-5200
                                                       5   Fax. (702) 784-5252
                                                           Email: kdove@swlaw.com
                                                       6          jmcbee@swlaw.com
                                                       7   Attorneys for Defendant Wells Fargo Bank, N.A.
                                                       8
                                                       9
                                                                                        UNITED STATES DISTRICT COURT
                                                      10
                                                                                                DISTRICT OF NEVADA
                                                      11

                                                      12                                                     Case No.: 2:21-cv-00621-APG-BNW
             3883 Howard Hughes Parkway, Suite 1100




                                                           JAMES C. SABALOS, an individual,
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                                                   Plaintiff,                NOTICE OF SETTLEMENT
                         LAW OFFICES

                          702.784.5200




                                                      14   v.
                               L.L.P.




                                                      15
                                                           WELLS FARGO BANK, NA, a Delaware
                                                      16   Corporation; DOES 1-10 and ROE
                                                           ENTITIES 1-10,
                                                      17
                                                                                   Defendant.
                                                      18

                                                      19
                                                      20             Wells Fargo Bank, N.A. (“Wells Fargo”) hereby notifies the Court that James C. Sabalos
                                                      21   and Wells Fargo (the “Parties”) have reached an agreement in principle to resolve all claims in
                                                      22   this matter. The Parties are in the process of documenting the settlement at this time.
                                                      23   ///
                                                      24

                                                      25   ///
                                                      26

                                                      27

                                                      28


                                                           4812-6312-3703
                                                           Case 2:21-cv-00621-APG-BNW Document 15
                                                                                               14 Filed 08/23/21
                                                                                                        08/20/21 Page 2 of 2
                                                                                                                           3



                                                       1             Therefore, the Parties request that the Court vacate any pending deadlines or filing
                                                       2   requirements, in anticipation of the Parties filing a Stipulation to Dismiss with Prejudice, with
                                                       3   each party to bear his/ its own attorneys’ fees and costs, within 30-45 days.
                                                       4             Respectfully submitted this 20th day of August, 2021.
                                                       5
                                                           Dated: August 20, 2021                        SNELL & WILMER L.L.P.
                                                       6
                                                                                                      By: /s/ Kelly H. Dove
                                                       7                                                 Kelly H. Dove, Esq.
                                                                                                         Nevada Bar No. 10569
                                                       8                                                 Jennifer L. McBee, Esq.
                                                                                                         Nevada Bar No. 9110
                                                       9                                                 3883 Howard Hughes Parkway, Suite 1100
                                                                                                         Las Vegas, NV 89169
                                                      10
                                                                                                         Attorneys for Defendant Wells Fargo Bank, N.A.
                                                      11

                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                                                             Order
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                                  IT IS ORDERED that the parties must file dismissal documents by October 8,
                         LAW OFFICES

                          702.784.5200




                                                      14          2021. If the parties have not filed dismissal documents by this date, they
                               L.L.P.




                                                      15          must file a joint status report on October 8, 2021 explaining what is impeding
                                                                  dismissing the case and if the Court can help.
                                                      16

                                                      17                            IT IS SO ORDERED

                                                      18                            DATED: 3:39 pm, August 23, 2021

                                                      19

                                                      20
                                                                                    BRENDA WEKSLER
                                                      21                            UNITED STATES MAGISTRATE JUDGE

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                           -2-
                                                           4812-6312-3703
